Citation Nr: 1803800	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-34 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle scar.

2.  Entitlement to an initial rating in excess of 20 percent for a low back disorder.

3.  Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to November 1982, and from July 1985 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

In a June 2010 rating decision, the AOJ granted entitlement to a rating of 20 percent disabled for a low back disorder.  This claim remains on appeal as the maximum benefits available were not awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As reflected on the title page, entitlement to an initial evaluation in excess of 20 percent for a low back disorder is currently before the Board.

The issues of entitlement to increased ratings for a low back disorder and hypertension are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran manifested a left ankle scar during the pendency of this appeal.

2.  The left ankle scar is etiologically related to service.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left ankle scar have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Analysis

The Veteran seeks entitlement to service-connection for a left ankle scar.  September 2008 service treatment records reflect that he received treatment for severe first-to-second degree burns on the medial aspect of his left ankle, in a circular shape, after burning himself with hot soup.

The record contains conflicting evidence as to whether the Veteran currently has a scar as a result of the in-service incident.  During a June 2010 VA examination, the examiner found no visible scarring on the Veteran's left ankle.

However, during a December 2008 VA examination, the examiner noted a six centimeter round scar on the Veteran's left distal tibia, which, at the time, was neither painful nor unstable.

The Board notes that the Veteran filed his claim for entitlement to service connection for a left ankle scar in October 2008.  The presence of a disability at any time during the claim can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Resolving reasonable doubt in the Veteran's favor, he manifested a left ankle scar after filing a claim for service connection.

The September 2008 service treatment record reflects a circular left ankle scar, and the December 2008 VA examination reflects the same scar.  Therefore, entitlement to service connection for a left ankle scar is warranted.

ORDER

Entitlement to service connection for a left ankle scar is granted.


REMAND

The Veteran seeks entitlement to an increased rating for a low back disorder and hypertension.

The Veteran underwent VA examinations in December 2008 and June 2010 to evaluate his low back disorder.  During those examinations, the Veteran underwent initial and repetitive use range of motion testing of his low back.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Additionally, the examiner noted that the Veteran experienced flare-ups, but did not provide range-of motion measurements for the flare-ups.  This examination report must be returned as inadequate for rating purposes pursuant to both Correia and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Veteran last underwent a VA examination for his hypertension in June 2010.  In the December 2017 appellant's brief, the Veteran's representative indicated that the Veteran's current disability level may not currently be adequately evaluated, and that up-to-date examination was needed.  Under these circumstances, another VA examination is necessary to determine the current severity of his hypertension.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  



Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2010, and any available treatment records from Walter Reed National Military Medical Center since October 2011.

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his low back disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare or repetitive testing cannot be performed, the examiner should have the Veteran to describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.
 
Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas:

* Active motion;
* Passive motion;
* Weight-bearing; and
* Nonweight-bearing.

The examiner should also address the severity (i.e., favorable or unfavorable) and location of any ankylosis, and note any functional limitation caused by the thoracolumbar disorder.  The examiner should specifically discuss the severity of the Veteran's service-connected radiculopathy of the right and left lower extremities.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to address the current severity of his hypertension.  The examiner must review the Veteran's Legacy Content Manager and VBMS files, and the examiner should indicate in the opinion that all pertinent records were reviewed

4.  After completing the actions detailed above, readjudicate the claims.  If any benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


